Title: To Thomas Jefferson from Edmond Charles Genet, 15 June 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
A Philadelphie le 15. Juin 1793. l’an 2e. de la Républ.

Le Citoyen Hauterive Consul de la République à New-York vient de m’informer qu’il s’est élevé entre lui et le Gouvernement de l’Etat dans lequel il réside à l’occasion de la Frégate l’Embuscade, une discussion sur un point de droit. Il s’agit de savoir si dans un port neutre un vaisseau armé doit laisser une trêve de 24. heures aux batimens ennemis pour en sortir. Le Citoyen Hauterive reçût a ce sujet, relativement au départ du Paquebot Anglais, une requisition formelle du Gouverneur, qui, sans lui dire d’une maniere positive que le Gouvernement local avoit le droit d’empêcher la Fregate de sortir avant l’expiration de la trêve de 24. heures et qu’il useroit de ce droit, le lui donnoit à entendre et paroissoit croire qu’il étoit universel.
Le Citoyen Hauterive, Monsieur, s’est borné à me référer ce fait et à me demander à ce sujet des instructions pour lui et pour le capitaine de la Frégate. Je joins ici une copie de celles que je viens de lui faire passer: Je ne les ai rédigées qu’après le plus mur examen de la question et quoique mon opinion diffère éssentiellement de celle du Gouverneur de New-York je suis persuade que Mr. Le President des Etats Unis, après avoir pris en considération les autorités et les raisonnemens qui m’ont  guide pour tracer au Consul de la Republique la marche qu’il devoit suivre fera passer au Gouverneur de New-York des ordres dignes de sa justice et de son impartialité.

Genet

